Citation Nr: 1449883	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left hip.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee condition.  

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the upper lumbar spine.  

4.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee (previously noted as dislocation, patella, right, post operation, residuals in individual with cruciate and collateral ligamentous relaxation).  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim of entitlement to an evaluation in excess of 10 percent for a right knee disability, and granting service connection for a left hip disability, a left knee disability and a lumbar spine disability.  An initial 10 percent evaluation was assigned to each of these disabilities, effective as of November 30, 2010.  

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the evidence of record.  

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran was originally granted service connection for a right knee disability in a March 1970 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5257, effective as of January 1970.  In November 2010, VA received the Veteran's claim for a higher rating.  This claim was denied in a June 2011 rating decision.  However, the Diagnostic Code used to determine that a 10 percent evaluation was still warranted was Diagnostic Code 5260.  In Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that change of Diagnostic Codes under which a veteran's disability was rated was error, where change effectively reduced to zero a disability rating that had been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  In the present case, the Veteran's 10 percent evaluation under Diagnostic Code 5257 had been in effect well over 20 years at the time of the change of Diagnostic Code.  By determining that an evaluation in excess of 10 percent was not warranted based on Diagnostic Code 5260, the RO in essence determined that a 10 percent evaluation was no longer warranted under Diagnostic Code 5257.  This is prohibited by regulation as the 10 percent rating under Diagnostic Code 5257 had been in effect for more than 20 years.  The RO must determine whether separate evaluations are warranted under different Diagnostic Codes.

The Veteran was last afforded a VA examination to determine the current severity of the disabilities on appeal in March 2011.  An addendum was provided to VA in May 2011 clarifying information from the March 2011 VA examination.  No examination of the Veteran has taken place since this time.  The Veteran indicated in his April 2012 appeal to the Board (VA Form 9) that he did not understand the questions that were being asked of him during the March 2011 VA examination and that he felt that the range of motion findings and degree of his pain were not properly reflected.  

Since March 2011, the record contains medical and lay evidence to suggest a worsening in the Veteran's overall disability levels.  Regarding his lumbar spine disability, a January 2014 private treatment note reflects that low back pain had been radiating into the left lower extremity over the past few weeks.  A September 2014 private treatment note suggests that the Veteran's condition was worsening with a further loss of range of motion.  

The Veteran also provided testimony regarding the symptomatology and impact of his service-connected disabilities in September 2014.  The Veteran asserted that he had to leave his previous job as a truck driver because of his service-connected disabilities.  He was now on social security.  He also described an incident the previous week that he was unable to get off of the ground while performing yard work due to severe left hip pain.  He also indicated that his left hip would lock on him - something that was found not to be present during the March 2011 VA examination.  The Veteran also indicated that his right knee would sometimes hyperextend and that sometimes the left knee would catch.  Neither of these symptoms was noted upon examination in March 2011.  Finally, the Veteran's representative specifically asserted that the Veteran's service-connected disabilities had worsened in his closing arguments.  

In light of the above evidence, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected lumbar spine disability, left hip disability, and right and left knee disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than three and a half years since the Veteran's last examination.  He and his representative have alleged a worsening in his symptomatology and submitted evidence from a private treatment provider suggesting this at least for his spine.  

In addition, the most recent record of VA medical treatment associated with the claims file is dated March 2011.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Records of VA medical treatment prepared since March 2011 should be obtained and associated with the Veteran's claims file.  

3.  Obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim. All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

4.  Schedule the Veteran for an examination (or separate examinations if deemed necessary) by an examiner(s) with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability, left hip disability, left knee disability and right knee disability.  The claims folder must be made available to and reviewed by the examiner(s).  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing for each of the 4 issues on appeal, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

For each of the 4 issues on appeal, the extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion for each of the 4 issues on appeal concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should identify any neurological impairment associated with the service-connected lumbar spine disability.

5.  Obtain an opinion on the impact of the Veteran's service connected disabilities on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.  

6.  The RO/AMC should then carefully review the medical examination report(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

7.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record, to include recognition that a 10 percent rating under Diagnostic Code 5257 for the right knee disability has been in effect for over 20 years and therefore is protected under 38 C.F.R. § 3.951(b).  If any issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



